Citation Nr: 0404484	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  96-27 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises of 
the Regional Office (RO) in Detroit, Michigan.  This case was 
previously remanded by the Board in July 2002.

In a July 2001 administrative decision, the RO determined 
that the overpayment discussed below had been properly 
created.  The veteran submitted a notice of disagreement with 
this decision in July 2002.  The RO issued a statement of the 
case with respect to this issue in February 2003.  The 
enclosure letter informed the veteran that he had 60 days to 
submit a substantive appeal if he wished to appeal that 
decision.  The veteran has not submitted a substantive appeal 
with respect to the issue as to whether the overpayment was 
properly created.  Accordingly, that issue is not currently 
before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Recovery of the overpayment would not result in undue 
financial hardship to the veteran and his spouse.


CONCLUSION OF LAW

Recovery of the indebtedness would not be against equity and 
good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became law in November 2000.  The VCAA provides, 
among other things, that the VA should make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2003).  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the notice and duty to 
assist provisions of the VCAA do not apply to claims 
involving waiver of recovery of overpayments.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Therefore, while the 
record before the Board does not reflect that the veteran was 
notified of the provisions of the VCAA, such notice is 
apparently not required.  In any event, the Board would 
observe that the decision on the waiver of indebtedness, the 
statement of the case and the supplemental statement of the 
case, all provided to the veteran have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  As such, the Board can 
proceed with appellate review.  

The veteran was granted entitlement to improved pension 
benefits effective from October 1989.  In October 1993, the 
veteran's award was terminated retroactively effective from 
February 1, 1990, due to acquired knowledge of previously 
unreported income, as his annual income exceeded the amount 
allowed for eligibility for VA pension.  This created an 
overpayment in the amount of $9348.00.  In a letter issued in 
March 1994, the VA advised the veteran that his countable 
income which served as the basis for his pension award had 
been adjusted.  The monthly rates of pension from February 1, 
1990 were specifically outlined in the letter.  At that time, 
in March 1994, the RO incorrectly sent the veteran a lump sum 
check of $10,042.  The veteran was not entitled to $9,348 of 
the payment, and an overpayment in that amount was created.  
The veteran claims that he thought that he was entitled to 
all of the $10,042, and that he used the money to pay off 
overdue hospital expenses.  In July 1994 the veteran 
indicated that he was financially unable to repay the debt, 
and requested a waiver.

In July 1994, the veteran submitted a financial status report 
(FSR) indicating that he had a monthly income of $618, which 
was made up of Social Security income.  The veteran indicated 
that his monthly household expenses were $652.50.  This was 
made up of various expenses, including $300 for monthly rent 
or mortgage.  The veteran indicated that his income each 
month was $34.50 less than his expenses.  The veteran also 
indicated that he and his spouse had no stocks, bonds, real 
estate, or cash in the bank.  A notation on the FSR indicates 
that the veteran also received $153 a month in VA pension 
benefits.  When the VA pension benefits are included in 
income, the veteran's monthly income was $118.50 greater than 
his monthly expenses.

The veteran and his spouse testified before the undersigned 
Veterans Law Judge in July 1998.  The veteran asserted that 
he had not realized that he was not entitled to $9,348 of the 
check that he received from VA in March 1994.  The veteran 
reported that since he thought that he was entitled to those 
funds that he immediately used those funds to pay off his 
wife's overdue medical expenses.  The veteran maintained that 
his financial situation was such that he could not afford to 
repay the overpayment.

The veteran submitted an FSR in July 1998.  This FSR 
indicated that the veteran had a total monthly household 
income of $1033.  The veteran reported that his income 
consisted solely of Social Security and VA pension benefits.  
The veteran reported monthly expenses of $1186.  Included in 
these monthly expenses was $450 for rent or mortgage, $150 
for electricity and telephone, $127 for an auto loan, and $50 
for burial insurance.  On this FSR, the veteran reported that 
he and his spouse had no stocks, bonds, real estate, or cash 
in the bank.  This FSR indicated that the veteran had monthly 
expenses that exceeded his monthly necessary income by $153.  

Another FSR was received from the veteran in May 2002.  This 
FSR indicated that the veteran had a total monthly household 
income of $1045.  The veteran reported that his income 
consisted solely of Social Security and VA pension benefits.  
The veteran reported monthly expenses of $1156.72.  Included 
in these monthly expenses was $217.50 for rent or mortgage, 
$235 for utilities and heat, $277 for a car payment, and $80 
for a church donation.  On this FSR the veteran reported that 
he and his spouse had no stocks, bonds, or real estate, and 
that he only had $150 cash in the bank.  This FSR indicated 
that the veteran had monthly expenses that exceeded his 
monthly income by $111.72. 

A final FSR was received from the veteran in June 2003.  This 
FSR indicated that the veteran had a total monthly household 
income of $1057.  The veteran reported that his income 
consisted solely of Social Security and VA pension benefits.  
The veteran reported monthly expenses of $1156.72.  Included 
in these monthly expenses was $217.50 for rent or mortgage, 
$235 for utilities and heat, $277 for a car payment, and $80 
for a church donation.  On this FSR the veteran reported that 
he and his spouse had no stocks, bonds, or real estate, and 
that he only had $100 cash in the bank.  This FSR indicated 
that the veteran had monthly expenses that exceeded his 
monthly necessary income by $99.72. 
 
The September 2003 supplemental statement of the case 
indicates that, while the veteran still sought a waiver of 
the debt, that the $9,348 debt had been repaid to VA.

The question to be resolved is whether collection of the 
indebtedness should be waived under the principles of equity 
and good conscience.  Recovery of an overpayment of any VA 
benefit may be waived if recovery of the indebtedness from 
the payee would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The factors which 
must be considered are the extent to which the actions of the 
veteran contributed to the creation of the debt, a weighing 
of the fault on the part of the veteran against any VA fault, 
whether collection would deprive the veteran of basic 
necessities, whether recovery would nullify the objective for 
which the benefits were intended, whether failure to make 
restitution would result in unfair gain to the veteran, and 
whether the reliance on the VA benefits resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.

In considering these factors, the Board notes that there was 
shared fault on the part of the veteran and VA in creation of 
the overpayment.  The overpayment resulted from the VA 
mistakenly sending the veteran $9,348 more than the veteran 
was entitled.  The veteran had been advised, including by 
letters issued in October 1989 and March 1994, that his rate 
of VA pension was directly related to his countable family 
income.  Indeed, the March 1994 VA letter specifically 
outlined his monthly rates of pension from February 1, 1990.  
As such, the veteran should have known that he was not 
entitled to the overpayment amount.  Accordingly, the Board 
is of the opinion that waiver of recovery of the $9,348 would 
constitute unjust enrichment by creating an unfair gain to 
the veteran because he would be allowed to retain funds of 
which he had knowledge he was not entitled.

Furthermore the Board notes that the veteran did not change 
position to his detriment as a result of the overpayment.  He 
did not relinquish a valuable right or incur a legal 
obligation due to the overpayment.  

The Board further notes that when all of the veteran's 
monthly income is considered, including his VA benefits, the 
July 1994 FSR actually showed the veteran to have monthly 
income in excess of his monthly necessary expenses.  The more 
recent FSRs showed the veteran to have monthly expenses in 
excess of monthly income ranging from $99 to $153.  However 
each of these FSRs showed that the veteran had some monthly 
expenses that cannot be considered necessary.  Such expenses 
include burial insurance ($50) and church donations ($80).  
The Board further notes that the largest reported deficit, 
$153, was shown on the July 1998 FSR.  However, this FSR 
revealed a monthly rent or mortgage of $450.  This is 
conflicting with the July 1994, May 2002, and June 2003 FSRs, 
which all indicate that his rent or mortgage was $300 or 
less.  In addition, each of the FSRs has shown that the 
veteran has had installment debt.   The veteran's debt to the 
Government should be given no less deference than his private 
debts.  When these factors are taken into consideration, the 
Board is of the opinion that the veteran's monthly income has 
more frequently been greater than his monthly truly necessary 
expenses.  While the veteran claims that repayment of the 
$9,348 overpayment would cause the him financial hardship, 
this is not shown by the overall evidence of record.  

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  The 
objective of VA disability pension benefits is to supplement 
the veteran's income to an amount allowable by law.  In this 
case the veteran received the overpayment as a mistake and 
not as a part of his regularly scheduled pension benefit.  
Furthermore, the record in this case shows the debt has been 
repaid and that the veteran continued to receive VA pension 
benefits the entire time that he was repaying the 
overpayment.  Therefore, the objective of VA benefit payments 
is not nullified by the collection of this debt.

Accordingly, it is the judgment of the Board, after full 
consideration, that the denial of waiver of recovery of the 
overpayment would be consistent with the standards of equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is denied.


		
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



